OPINION — AG — ** PURCHASE — LAWFUL ** (1) THE " FOODSTUFF, SUPPLIES AND EQUIPMENT HAVING TITLE INVESTED IN SOUTHWEST RESORTS, INC., IN BULK AND ACCORDING TO THE INVENTORIES, UNDER EXISTING STATE, PURCHASE LAWS " CAN LEGALLY BE PURCHASED BY THE OKLAHOMA PLANNING AND RESOURCES BOARD. (2) WE EXPRESS NO OPINION FOR THE ITEMS MENTIONED. (BIDS — STATE BOARD OF PUBLIC AFFAIRS — CENTRAL PURCHASING ACT — STATE LODGES — INVENTORY — PURCHASES — LEASED) CITE: 74 Ohio St. 64 [74-64](A), 74 Ohio St. 356.2 [74-356.2], OPINION NO. AUGUST 15, 1950 — BOARD OF PUBLIC AFFAIRS, 74 Ohio St. 356.8 [74-356.8] (J. H. JOHNSON)